UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted November 10, 2005*
                            Decided November 14, 2005

                                       Before

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 05-3003

ANDREW GALE,                                  Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 05 CV 3404
AUGUSTA GALE WILLIAMS,
    Defendant-Appellee.                       Charles P. Kocoras,
                                              Chief Judge.

                                     ORDER

       Andrew Gale is no stranger to the federal judiciary. For the past 15 years he
has filed at least six suits alleging that the FBI, CIA, and others have been, in some
way or another, conspiring against him as part of their nefarious plan to “control
and manipulate [his] mental functioning.” See, e.g., Gale v. United States, 786 F.
Supp. 697, 697 (N.D. Ill. 1990). In this appeal, Gale argues that the district court
erred in dismissing his suit against his ex-wife. He alleges that she remained


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3003                                                                   Page 2
married to him for 18 years “to use mind control techniques” and “inject chemicals”
into his “food and water supply” in her role as an undercover government agent on a
mission to ruin his life, all in violation of 42 U.S.C. §§ 1983 and 1985.

       This complaint is an inconceivable fantasy. The district court therefore was
correct to dismiss it as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(I); Denton v.
Hernandez, 504 U.S. 25, 33 (1992); cf. Lee v. Clinton, 209 F.3d 1025, 125-27 (7th
Cir. 2000) (reversing district court’s determination that plaintiff can proceed in
forma pauperis because plaintiff’s allegations were deemed “insane”). Moreover,
Gale has been warned about filing these frivolous actions. The second time this
court dismissed Gale’s conspiracy allegations, we informed him that if he persisted
we would sanction him under Circuit Rule 38. Gale v. Perovic, No. 96-3519, 1997
U.S. App. LEXIS 15530, at *5-6 (June 24, 1997). In addition, the district court
warned Gale that filing multiple frivolous lawsuits can lead to restrictions on the
ability to file future suits. We follow through on these warnings here. See also
Homola v. McNamara, 59 F.3d 647, 651 (7th Cir. 1995) (“[T]he judicial system
cannot tolerate litigants who refuse to accept adverse decisions.”). We affirm the
district court’s order. We further order Gale to show cause in 15 days why he
should not be required to pay to this Court a sanction of $500. If Gale does not
respond within that time, or if the Court orders payment of a sanction that he
ignores, he will face a filing bar under Support Systems International, Inc. v. Mack,
45 F.3d 185, 186-87 (7th Cir. 1994).

                                                                          AFFIRMED.